OPINION — AG — (1) ADVERTISING IN LOCAL NEWSPAPERS TO FILL JOB VACANCIES FOR THE BOARD OF COUNTY COMMISSIONERS IS A NECESSARY IMPLICATION FOR THE PURPOSE OF CARRYING INTO EFFECT THE POWERS OF THE BOARD.  (2) WHERE SUCH CLAIMS SHOULD BE PROPERLY BE CHARGED IS NOT A LEGAL QUESTION BUT ONE OF ACCOUNTING CLASSIFICATION.  (3) SINCE SUCH CLAIMS ARE LEGALLY AUTHORIZED AS INCIDENTALLY NECESSARY TO THE POWERS OF THE BOARD OF COUNTY COMMISSIONERS, PRIOR APPROVAL FROM THE BOARD OF COUNTY COMMISSIONERS TO ADVERTISE IN LOCAL NEWSPAPERS IS NECESSARY. CITE: 19 O.S. 1971 339 [19-339] (NATHAN J. GIGGER)